Affirmed and Memorandum Opinion filed September 17,
2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00057-CV
____________
 
TRENT ALVON SMITH, Appellant
 
V.
 
STATE OF TEXAS, NATHANIEL QUARTERMAN, ALFRED C.
JANICEK, JR., MICHAEL D. BARNETT, KENZIE A. BOND, AND 
PEDRO M. BOYKIN, Appellees
 

 
On Appeal from the 278th District Court
Walker,
Texas
Trial Court Cause
No. 24,275
 

 
M E M O R
A N D U M   O P I N I O N
Appellant Trent Alvon Smith appeals from the dismissal of his
pro se inmate case brought in forma pauperis against appellees the State of
Texas, Nathaniel Quarterman, Alfred C. Janicek, Jr., Michael D. Barnett, Kenzie
A. Bond, and Pedro M. Boykin.  We affirm.




In his first issue, appellant claims the trial court abused
its discretion when it dismissed his suit as frivolous.  The trial court=s order states the case is ADISMISSED AS FRIVOLOUS as to all
claims for failure to comply with Chapter 14 of the Teas Civil Practices and
Remedies Code.@  The record reflects that appellant failed to file an affidavit of
previous filings.  See Tex. Civ. Prac. & Rem. Code Ann. ' 14.004(a).  Accordingly, the trial
court was unable to determine whether appellant=s underlying claims are substantially
similar to any previous suits and therefore frivolous. See Tex. Civ.
Prac. & Rem. Code ' 14.003(b)(4).  Based on appellant=s failure to comply with section
14.004, the trial court was entitled to presume the current suit was frivolous
or malicious and to dismiss the suit.  See Bell v. Texas Dept. of Criminal
Justice - Institutional Div., 962 S.W.2d 156, 157 (Tex. App. B Houston [14th Dist.] 1998, pet.
denied).  Appellant also complains the trial court dismissed his suit Awith prejudice.@  The order does not support
appellant=s complaint.  Accordingly, issue one is overruled. 
Issues two, three, five and six also claim, for various
reasons, the trial court abused its discretion in dismissing appellant=s suit as frivolous.  Because we have
determined the trial court properly dismissed the suit for failure to comply
with Chapter 14, we need not address these issues.  See Tex. R. App. P.
47.1.  
In his fourth issue, appellant complains of the trial court=s assessment of costs against  him. 
However, appellant=s brief contains no argument regarding that issue.  See Tex.
R. App. 38.1(i).  Accordingly, nothing is presented for our review.
The judgment is affirmed.
PER CURIAM
 
 
Panel consists of Justices
Anderson, Guzman, and Boyce.